DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,12,13,15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected based on lack of positive antecedent basis of “the number 0 bus controller that has been activated” on line 4.
Claim 12 is rejected based on lack of positive antecedent basis of “the number 3 bus controller that has been activated” on line 11; “the number 2 bus controller that has been activated” on line 14; “the number 1 bus controller that has been activated” on line 17; and “the number 0 bus controller that has been activated” on line 20.
Claim 13 is rejected because it depends on claim 12.
Claim 15 is rejected because it is not clear what is meant by “the seventh slave die, the sixth slave die, the fifth slave die, and the fourth slave die 12load the second storage device through the second bus in turn to get the 13number 7 firmware code, the number 6 firmware code, the number 5 14firmware code and the number 4 firmware code, respectively”. Specifically, the 
Claim 20 is rejected based on lack of positive antecedent basis of “the number 0 bus controller that has been activated” on line 4.

Allowable Subject Matter
Claims 1-6,8-11,14, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 1, the prior art does not show the limitations of “after loading the number 1 firmware code from the first storage device through the 9first bus, the first slave die releases a right to use the first bus, and outputs 10a number 0 enable signal to the master die to transfer the right to use the 11first bus to the master die; 12through the first bus, the master die loads the number 0 firmware code from the first 13storage device; and 14the first slave die executes the number 1 firmware code and the master die executes 15the number 0 firmware code to initialize the link.”
With respect to independent claim 16, the prior art does not show the limitations of “after the number 1 firmware code is loaded to the slave die, driving the slave die to 6 release a right to use the bus and output a number 0 enable signal to the 7master die to transfer the right to use the bus to the master die, 8wherein: 9the master die loads number 0 firmware code from the storage device through the 10bus; and 11the slave die executes the number 1 firmware code and the master die executes the 12number 0 firmware code to initialize the link.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Henry et al. shows a direct sideband connection between processor cores on a particular die.
Amann et al. shows multiple processor chips (dies) that are all interconnected with one another and boot in parallel and master and slave chips are determined at boot up.
Ghetie et al. shows multiple processors (dies) retrieve boot firmware and are coupled together by direct links.
Feng et al. is by the same applicant and appears to have the same inventors. The systems are quite similar but the claims differ to the extent that double patenting is not proper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185